EXECUTION COPY

SECOND AMENDMENT TO
THE SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
This SECOND AMENDMENT TO THE SECOND AMENDED AND RESTATED SERIES 2010-6
SUPPLEMENT (this “Amendment”), dated as of November 19, 2015 amends the Second
Amended and Restated Series 2010-6 Supplement (as amended prior to the date
hereof, the “Series 2010-6 Supplement”), dated as of November 5, 2013, among
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited liability
company established under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR
RENTAL, LLC, a limited liability company established under the laws of Delaware,
as administrator (the “Administrator”), JPMORGAN CHASE BANK, N.A., a national
banking association, as administrative agent (the “Administrative Agent”), the
several banks set forth on Schedule I thereto as Non-Conduit Purchasers (each, a
“Non-Conduit Purchaser”), the several commercial paper conduits listed on
Schedule I thereto (each a “CP Conduit Purchaser”), the several banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each an
“APA Bank” with respect to such CP Conduit Purchaser), the several agent banks
set forth opposite the name of each CP Conduit Purchaser on Schedule I thereto
(each a “Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF
NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as trustee
(in such capacity, the “Trustee”) and as agent for the benefit of the Series
2010-6 Noteholders (in such capacity, the “Series 2010-6 Agent”), to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, between ABRCF and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2010-6 Supplement, as applicable.
W I T N E S S E T H:
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee, any applicable
Enhancement Provider and (x) in connection with (i) the extension of the due
date for any repayment of principal of any Note or (ii) the modification of any
applicable amount of Enhancement, each affected Noteholder and (y) in connection
with certain other amendments, the Required Noteholders of a Series of Notes;
WHEREAS, pursuant to Section 11.11 of the Series 2010-6 Supplement, (x) the
Series 2010-6 Supplement may be amended in accordance with Section 12.2 of the
Base Indenture and (y) the requirement contained in Section 12.2 of the Base
Indenture for consent by the Required Noteholders to the amendment of the Series
2010-6 Supplement shall be satisfied upon attaining the consent of the Requisite
Noteholders;
WHEREAS, the parties desire to amend the Series 2010-6 Supplement to, among
other things, (x) extend the Scheduled Expiration Date, (y) replace Schedule I
thereto with a new Schedule I in the form of Schedule A to this Amendment and
(z) make certain changes to reflect the issuance of the Series 2015-3 Notes (as
defined herein);



Americas 90881126
 
 




--------------------------------------------------------------------------------




WHEREAS, ABRCF has requested the Trustee, the Series 2010-6 Agent, the
Administrator, the Administrative Agent and the Series 2010-6 Noteholders to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2010-6 Agent, the Administrator, the Administrative Agent and each Series 2010-6
Noteholder have agreed to, make the amendments described above as set forth
herein;
NOW, THEREFORE, it is agreed:
1.Amendment of Definitions. (a) The following defined terms, as set forth in
Article I(b) of the Series 2010-6 Supplement, are hereby amended and restated as
follows, (i) by deleting each term thereof which is lined out and (ii) by
inserting each term thereof which is double underlined:
“LIBO Rate” means, (i) the greater of 0% and (ii) (a) with respect to each day
during each Eurodollar Period pertaining to a Eurodollar Tranche, the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time in accordance with its customary practices for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m. (London time) on the second
London Banking Day prior to the commencement of such Eurodollar Period, as the
rate for dollar deposits with a maturity comparable to the Eurodollar Period
applicable to such Eurodollar Tranche, (b) other than with respect to a LIBOR
Funding CP Conduit Purchaser, with respect to each day during a Series 2010-6
Interest Period the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent or any Funding Agent with respect to any
Non-Conduit Purchaser, as applicable, from time to time in accordance with its
customary practices for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) for a term of
thirty (30) days at approximately 11:00 a.m. (London time) on such day, or if
such day is not a London Banking Day, the immediately preceding London Banking
Day or (c) with respect to a LIBOR Funding CP Conduit Purchaser and each day
during a Series 2010-6 Interest Period the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by such LIBOR Funding CP Conduit Purchaser, from time to
time in accordance with its customary practices for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market) for a term of three months at approximately 11:00 a.m. (London
time) on such day, or if such day is not a London Banking Day, the immediately
preceding London Banking Day; provided, however, that a Non-Conduit Purchaser
may in its sole discretion, but only to the extent it is in accordance with its
customary practices, determine the daily LIBO Rate for a period not to exceed
seven days on the first day of such period (or, if such day is not a London
Banking Day, the immediately preceding London Banking Day) in accordance with
the procedure set forth above; provided further that if a Funding Agent with
respect to a LIBOR Funding CP Conduit Purchaser is

2
Americas 90881126
 
 




--------------------------------------------------------------------------------




for any reason unable to determine the LIBO Rate in the foregoing manner, the
LIBO Rate for such day shall be the Alternate Base Rate for such day.
“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2010-6 Invested Amount on such date (after giving effect
to the distribution of the Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (ii) the sum of (a) the Series
2010-6 AESOP I Operating Lease Loan Agreement Borrowing Base and (b) the Series
2010-6 VFN Percentage of the excess, if any, of (1) the AESOP II Loan Agreement
Borrowing Base over (2) the AESOP II DBRS Excluded Manufacturer Amount on such
date.
“Scheduled Expiry Date” means, with respect to any Purchaser Group, November 30,
2017 , as such date may be extended in accordance with Section 2.6(b).
“Series 2010-6 DBRS Below Investment Grade Non-Program Enhancement Rate” means,
as of any date of determination, the sum of (a) 37.75% and (b) the highest, for
any calendar month within the preceding twelve calendar months, of the greater
of (x) an amount (not less than zero) equal to 100% minus the Measurement Month
Average for the immediately preceding Measurement Month and (y) an amount (not
less than zero) equal to 100% minus the Market Value Average as of the
Determination Date within such calendar month (excluding the Market Value
Average for any Determination Date which has not yet occurred).
“Series 2010-6 DBRS Below Investment Grade Program Enhancement Rate” means, as
of any date of determination, 37.50%.
“Series 2010-6 DBRS Investment Grade Non-Program Enhancement Rate” means, as of
any date of determination, the sum of (a) 27.50% and (b) the highest, for any
calendar month within the preceding twelve calendar months, of the greater of
(x) an amount (not less than zero) equal to 100% minus the Measurement Month
Average for the immediately preceding Measurement Month and (y) an amount (not
less than zero) equal to 100% minus the Market Value Average as of the
Determination Date within such calendar month (excluding the Market Value
Average for any Determination Date which has not yet occurred).
“Series 2010-6 DBRS Investment Grade Program Enhancement Rate” means, as of any
date of determination, 14.50%.
“Series 2010-6 Incremental Enhancement Amount” means, as of any date of
determination, the sum of:
(i)    the greater of (x) the Series 2010-6 Percentage of the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2010-6 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the Series 2010-6
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles (other than (i)

3
Americas 90881126
 
 




--------------------------------------------------------------------------------




Unaccepted Program Vehicles and (ii) Vehicles subject to a Manufacturer Program
with a Specified Eligible Non-Program Manufacturer) leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) the Series
2010-6 Maximum Non-Program Vehicle Percentage of the sum of (1) the Series
2010-6 VFN Percentage of the Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of the immediately preceding Business Day and (2)
the Series 2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
(ii)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of the immediately preceding Business Day over the
Series 2010-6 Maximum Mitsubishi Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2010-6 VFN
Percentage of the aggregate Net Book Value of all Vehicles manufactured by
Mitsubishi and leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2010-6 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 10% of the sum of (1) the Series 2010-6 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2010-6 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;
(iii)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Isuzu or Subaru,
individually, and leased under the Leases as of the immediately preceding
Business Day over the Series 2010-6 Maximum Individual Isuzu/Subaru Amount as of
the immediately preceding Business Day and (y) the excess, if any, of (A) the
sum of (1) the Series 2010-6 VFN Percentage of the aggregate Net Book Value of
all Vehicles manufactured by Isuzu or Subaru, individually, and leased under the
AESOP II Operating Lease as of the immediately preceding Business Day and (2)
the Series 2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles manufactured by Isuzu or Subaru, individually, and leased
under the AESOP I Operating Lease as of the immediately preceding Business Day
over (B) 5% of the sum of (1) the Series 2010-6 VFN Percentage of the Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2010-6 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
(iv)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of the immediately preceding Business Day over the
Series 2010-6 Maximum Hyundai Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2010-6 VFN
Percentage of the aggregate Net Book Value

4
Americas 90881126
 
 




--------------------------------------------------------------------------------




of all Vehicles manufactured by Hyundai and leased under the AESOP II Operating
Lease as of the immediately preceding Business Day and (2) the Series 2010-6
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Hyundai and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 20% of the sum of (1) the Series
2010-6 VFN Percentage of the Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of the immediately preceding Business Day and (2)
the Series 2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
(v)    the greater of (x) the Series 2010-6 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Suzuki and leased
under the Leases as of the immediately preceding Business Day over the Series
2010-6 Maximum Suzuki Amount as of the immediately preceding Business Day and
(y) the excess, if any, of (A) the sum of (1) the Series 2010-6 VFN Percentage
of the aggregate Net Book Value of all Vehicles manufactured by Suzuki and
leased under the AESOP II Operating Lease as of the immediately preceding
Business Day and (2) the Series 2010-6 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Suzuki and
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) 7.5% of the sum of (1) the Series 2010-6 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2010-6 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;
(vi)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the Leases as of the immediately preceding Business Day over the Series
2010-6 Maximum Kia Amount as of the immediately preceding Business Day and (y)
the excess, if any, of (A) the sum of (1) the Series 2010-6 VFN Percentage of
the aggregate Net Book Value of all Vehicles manufactured by Kia and leased
under the AESOP II Operating Lease as of the immediately preceding Business Day
and (2) the Series 2010-6 AESOP I Operating Lease Vehicle Percentage of the Net
Book Value of all Vehicles manufactured by Kia and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 10% of the
sum of (1) the Series 2010-6 VFN Percentage of the Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2010-6 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day;
(vii)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the Specified States Amount as of the immediately preceding Business Day over
the Series 2010-6 Maximum Specified States Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the
Series 2010-6 VFN Percentage of the Net Book Value of all Vehicles titled in the
States of Ohio, Oklahoma, and Nebraska

5
Americas 90881126
 
 




--------------------------------------------------------------------------------




and leased under the AESOP II Operating Lease as of the immediately preceding
Business Day and (2) the Series 2010-6 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles titled in the States of Ohio,
Oklahoma and Nebraska and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the sum of (1) the Series
2010-6 VFN Percentage of the Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of the immediately preceding Business Day and (2)
the Series 2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;
(viii)    the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2010-6 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Series
2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles manufactured by Manufacturers other than Eligible Non-Program
Manufacturers and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 3% of the sum of (1) the Series 2010-6 VFN
Percentage of the Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the Series
2010-6 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day; and
(ix)     the greater of (x) the Series 2010-6 Percentage of the excess, if any,
of the aggregate Net Book Value of all Vehicles leased under the Leases as of
the immediately preceding Business Day that were used vehicles at the time of
their acquisition over the Series 2010-6 Maximum Used Vehicle Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the sum of
(1) the Series 2010-6 VFN Percentage of the aggregate Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day that were used vehicles at the time of their acquisition
and (2) the Series 2010-6 AESOP I Operating Lease Vehicle Percentage of the Net
Book Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day that were used vehicles at the time of their
acquisition over (B) 5% of the sum of (1) the Series 2010-6 VFN Percentage of
the Net Book Value of all Vehicles leased under the AESOP II Operating Lease as
of the immediately preceding Business Day and (2) the Series 2010-6 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;.
“Series 2010-6 Maximum Used Vehicle Amount” means, as of any day, an amount
equal to 25% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.
“Series 2010-6 Overcollateralization Amount” means the excess, if any, of (x)
the sum of (a) the Series 2010-6 AESOP I Operating Lease Loan Agreement
Borrowing

6
Americas 90881126
 
 




--------------------------------------------------------------------------------




Base as of such date and (b) the Series 2010-6 VFN Percentage of the excess, if
any, of (1) the AESOP II Loan Agreement Borrowing Base over (2) the AESOP II
DBRS Excluded Manufacturer Amount as of such date over (y) the Series 2010-6
Invested Amount as of such date.
“Series 2010-6 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the sum of (A) the excess, if any, of (x) the sum of the
Series 2010-6 Required Overcollateralization Amount and the Series 2010-6
Invested Amount as of such date over (y) the Series 2010-6 VFN Percentage of the
excess, if any, of (i) the AESOP II Loan Agreement Borrowing Base as of such
date over (ii) the AESOP II DBRS Excluded Manufacturer Amount as of such date
and (B) if an Event of Bankruptcy with respect to ABCR, any other Lessee or any
Permitted Sublessee (other than a third-party Permitted Sublessee) has occurred
on or prior to such date, the Contingent Monthly Funding Costs Shortfall as of
the immediately preceding Distribution Date.
“Series 2010-6 Standard & Poor’s Enhancement Amount” means, as of any date of
determination, the sum of (i) the excess of (A) the result of (x) the Series
2010-6 Invested Amount as of such date divided by (y) 100% minus the Series
2010-6 Standard & Poor’s Enhancement Percentage as of such date over (B) the
Series 2010-6 Invested Amount as of such date, (ii) the Series 2010-6
Incremental Enhancement Amount, as of such date, (iii) the excess, if any of (x)
the Standard & Poor’s Excluded Receivable Amount over (y) the DBRS Excluded
Manufacturer Amount as of such date and (iv) the Series 2010-6 VFN Percentage of
the excess, if any, of (x) the AESOP II Standard & Poor’s Excluded Receivable
Amount over (y) the AESOP II DBRS Excluded Manufacturer Amount as of such date.
(b)    Article (I)(b) of the Series 2010-6 Supplement is hereby amended by
inserting the following defined terms in the appropriate alphabetical order:


“Series 2010-6 VFN Percentage” means, as of any date, the percentage equivalent
of a fraction the numerator of which is the sum of the Series 2010-6 Invested
Amount and the Series 2010-6 Overcollateralization Amount as of such date and
the denominator of which is the sum of the Series 2010-6 Invested Amount, the
Series 2010-6 Overcollateralization Amount, the Series 2015-3 Invested Amount
and the Series 2015-3 Overcollateralization Amount as of such date.
“Series 2015-3 Invested Amount” has the meaning assigned thereto in the Series
2015-3 Supplement.
“Series 2015-3 Notes” has the meaning assigned thereto in the Series 2015-3
Supplement.
“Series 2015-3 Overcollateralization Amount” has the meaning assigned thereto in
the Series 2015-3 Supplement.
“Series 2015-3 Supplement” means the Series 2015-3 Supplement, dated as of
November 19, 2015, among ABRCF, the Administrator, the Administrative Agent, the

7
Americas 90881126
 
 




--------------------------------------------------------------------------------




Non-Conduit Purchasers, CP Conduit Purchasers, APA Banks and Funding Agents
party thereto, the Trustee and The Bank of New York Mellon Trust Company, N.A.,
as Series 2015-3 Agent, as amended, restated, modified or supplemented from time
to time in accordance with its terms.
2.Amendment to Section 2.3(a). Section 2.3(a) of the Series 2010-6 Supplement is
hereby amended and restated as follows, by inserting each term thereof which is
double underlined:
(a) Subject to Section 2.3(c), (i) on the Series 2010-6 Closing Date, each
Non-Conduit Purchaser purchased, and each CP Conduit Purchaser and/or APA Bank
agreed to purchase, a Series 2010-6 Note, and each Purchaser Group funded the
initial invested amount (the “Series 2010-6 Initial Invested Amount”), in each
case, in accordance with the Original Series 2010-6 Supplement and (ii) on any
Business Day during the period from the Effective Date to and including the
Expiry Date with respect to a Purchaser Group, in the case of a Non-Conduit
Purchaser Group, the Related Non-Conduit Purchaser hereby agrees, or in the case
of a CP Conduit Purchaser Group, the CP Conduit Purchaser in such CP Conduit
Purchaser Group may agree, in its sole discretion, and each APA Bank with
respect to such CP Conduit Purchaser hereby agrees that the Purchaser Group
Invested Amount with respect to such Purchaser Group may be increased by an
amount equal to its APA Bank Percentage of the Commitment Percentage with
respect to such Purchaser Group of the Increase Amount (an “Increase”), upon the
request of ABRCF (each date on which an increase in the Series 2010-6 Invested
Amount occurs hereunder being herein referred to as the “Increase Date”
applicable to such Increase); provided, however, that ABRCF shall have given the
Administrative Agent (with a copy to the Trustee) irrevocable (other than as
specified in Section 2.3(e)) written notice (effective upon receipt), by
telecopy (receipt confirmed), substantially in the form of Exhibit B together
with a calculation (including of the components thereof) in a form reasonably
acceptable to the Administrative Agent of the sum of (i) the Series 2010-6 AESOP
I Operating Loan Agreement Borrowing Base and (ii) the Series 2010-6 VFN
Percentage of the excess, if any, of (x) the AESOP II Loan Agreement Borrowing
Base over (y) the AESOP II DBRS Excluded Manufacturer Amount on the date of such
notice (provided that such calculation shall not be required with respect to any
notice of Increase delivered prior to December 1, 2013), of such request no
later than 3:00 p.m. (New York City time) on (A) with respect to a Deferrable
Increase Notice, the third Business Day prior to such Increase Date or (B) with
respect to a Non-Deferrable Increase Notice, the second Business Day prior to
such Increase Date. Such notice shall state (x) the Increase Date, (y) the
proposed amount of the increase in the Series 2010-6 Invested Amount (an
“Increase Amount”) and (z) whether a Delayed Funding Notice may be delivered in
connection with such Increase pursuant to Section 2.3(e). The Commitment
Percentage with respect to any Purchaser Group of the Increase Amount set forth
in any Non-Deferrable Increase Notice shall not exceed such Purchaser Group’s
Non-Deferrable Draw Amount as of the related Increase Date.

8
Americas 90881126
 
 




--------------------------------------------------------------------------------




3.Amendment to Section 3.2(d). Section 3.2(d) of the Series 2010-6 Supplement is
hereby amended and restated as follows, by inserting each term thereof which is
double underlined:
(d) Allocations of Collections after the Occurrence of an Event of Bankruptcy.
After the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee (other than a third-party Permitted
Sublessee), the Administrator will direct the Trustee in writing pursuant to the
Administration Agreement to allocate, prior to 11:00 a.m. (New York City time)
on any Series 2010-6 Deposit Date, all amounts deposited into the Collection
Account as set forth below:
(i)    allocate to the Series 2010-6 Collection Account an amount equal to the
sum of (A) the Series 2010-6 AESOP I Operating Lease Vehicle Percentage as of
the date of the occurrence of such Event of Bankruptcy of the aggregate amount
of Interest Collections made under the AESOP I Operating Lease Loan Agreement,
(B) the Series 2010-6 VFN Percentage of the aggregate amount of Interest
Collections made under the AESOP II Loan Agreement and (C) any Series 2010-6
Interest Rate Cap Proceeds received by the Trustee on such day. All such amounts
allocated to the Series 2010-6 Collection Account shall be further allocated to
the Series 2010-6 Accrued Interest Account; and
(ii)    allocate to the Series 2010-6 Collection Account an amount equal to the
sum of (A) the Series 2010-6 AESOP I Operating Lease Vehicle Percentage as of
the date of the occurrence of such Event of Bankruptcy of the aggregate amount
of Principal Collections made under the AESOP I Operating Lease Loan Agreement
and (B) the Series 2010-6 VFN Percentage of the aggregate amount of Principal
Collections made under the AESOP II Loan Agreement, which amount shall be used
to make principal payments in respect of the Series 2010-6 Notes until the
Series 2010-6 Notes have been paid in full; provided that if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2010-6 Notes,
Series 2010-6 Interest Rate Cap Proceeds and other amounts available pursuant to
Section 3.3 to pay Series 2010-6 Senior Monthly Interest and the Commitment Fees
on the next succeeding Distribution Date will be less than the Series 2010-6
Senior Monthly Interest and Commitment Fees for the Series 2010-6 Interest
Period ending on the day preceding such Distribution Date and (B) the Series
2010-6 Enhancement Amount is greater than zero, then the Administrator shall
direct the Trustee in writing to reallocate a portion of the Principal
Collections allocated to the Series 2010-6 Notes during the Related Month equal
to the lesser of such insufficiency and the Series 2010-6 Enhancement Amount to
the Series 2010-6 Accrued Interest Account to be treated as Interest Collections
on such Distribution Date; provided further that if, after giving effect to any
allocation on such Series 2010-6 Deposit Date, the Monthly Total Principal
Allocation for the Related Month would exceed the sum of (x) the Series 2010-6
Invested Amount on such date and (y) any insufficiency described in the

9
Americas 90881126
 
 




--------------------------------------------------------------------------------




preceding proviso, then such excess shall be allocated to the Series 2010-6
Reserve Account.
4.Amendment to Article IV. Article IV of the Series 2010-6 Supplement is hereby
amended by (x) adding the following clause (o) to such section and (y) amending
and restating the final paragraph as follows, by inserting each term thereof
which is double underlined:
(o)    an Amortization Event shall have occurred with respect to the Series
2015-3 Notes.
In the case of any event described in clause (j), (k), (l), (m) or (o) above, an
Amortization Event shall have occurred with respect to the Series 2010-6 Notes
only if either the Trustee or the Requisite Noteholders declare that an
Amortization Event has occurred. In the case of an event described in clause
(a), (b), (c), (d), (e), (f), (g), (h), (i) or (n) an Amortization Event with
respect to the Series 2010-6 Notes shall have occurred without any notice or
other action on the part of the Trustee or any Series 2010-6 Noteholders,
immediately upon the occurrence of such event. Amortization Events with respect
to the Series 2010-6 Notes described in clause (a), (b), (c), (d), (e), (f),
(g), (h), (i) or (n) may be waived with the written consent of the Purchaser
Groups having Commitment Percentages aggregating 100%. Amortization Events with
respect to the Series 2010-6 Notes described in clause (j), (k), (l), (m) or (o)
above, above may be waived in accordance with Section 9.5 of the Base Indenture.
5.Amendment to Section 11.1(h). Section 11.1(h) of the Series 2010-6 Supplement
is hereby amended and restated as follows, by inserting each term thereof which
is double underlined:
(h) Notwithstanding any other provision of this Supplement to the contrary, (i)
any Non-Conduit Purchaser, any APA Bank or any Program Support Provider may at
any time pledge or grant a security interest in all or any portion of its rights
under its Series 2010-6 Note and this Supplement to secure obligations of such
Non-Conduit Purchaser, such APA Bank or such Program Support Provider to a
Federal Reserve Bank or other central bank and (ii) any CP Conduit Purchaser may
at any time pledge or grant a security interest in all or any portion of its
rights under the Series 2010-6 Note held by its Funding Agent to any collateral
trustee in order to comply with Rule 3a-7 under the Investment Company Act or
otherwise to secure obligations of such CP Conduit Purchaser under its
Commercial Paper, in each case without notice to or consent of the
Administrative Agent, the Issuer or the Administrator; provided that no such
pledge or grant of a security interest shall release a Non-Conduit Purchaser, a
CP Conduit Purchaser or an APA Bank from any of its obligations hereunder or
substitute any such pledgee or grantee for such Non-Conduit Purchaser, such CP
Purchaser or such APA Bank as a party hereto.
6.Amendment to Section 11.19. The notice information of the Administrative Agent
set forth in Section 11.19 is hereby amended and restated by replacing such
information with the following:



10
Americas 90881126
 
 




--------------------------------------------------------------------------------




JPMorgan Chase Bank, N.A.
c/o JPMorgan Securities LLC
10 South Dearborn - 13th Floor
Chicago, IL 60670
Attention: Asset-Backed Finance
Fax (312) 732-1844


7.Amendment to Section 11.20(a). Clause (ii) of Section 11.20(a) of the Series
2010-6 Supplement is hereby amended and restated as follows, by inserting each
term thereof which is double underlined:
(ii) (x) such Person’s financial advisors and other professional advisors (y) in
the case of a CP Conduit Purchaser (or any administrative agent on its behalf),
any collateral trustee appointed by such CP Conduit Purchaser in order to comply
with Rule 3a-7 under the Investment Company Act, in each case who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 11.20;
8.Amendment to Section 11.21(b). Section 11.21(b) of the Series 2010-6
Supplement is hereby amended and restated as follows, (i) by deleting each term
thereof which is lined out and (ii) by inserting each term thereof which is
double underlined:
(b)    ABRCF shall promptly provide to the Administrative Agent a copy of the
financial information and any other materials required to be delivered to ABRCF
pursuant to Section 31.5(i) and (ii) under the Leases. The Administrative Agent
shall provide copies of all such information and other materials furnished to it
by ABRCF pursuant to this Section 11.21 to each Funding Agent and each
Non-Conduit Purchaser.
9.Amendment of Schedule I. Schedule I of the 2010-6 Supplement is hereby deleted
in its entirety and substituted with Schedule I, as it appears in Schedule A
hereto.
10.Direction. By their signatures hereto, each of the undersigned (excluding The
Bank of New York Mellon Trust Company, N.A., in its capacity as Trustee and
Series 2010-6 Agent) hereby authorize and direct the Trustee and Series 2010-6
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.
11.This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2010-6 Supplement.
12.This Amendment shall become effective on the date (the “2015 Extension
Amendment Effective Date”) that is the later of (a) the date hereof or (b) the
first date on which each of the following have occurred: (i) each of ABRCF, the
Administrator, the Administrative Agent and each Series 2010-6 Noteholder shall
have executed and delivered this Amendment to the Trustee, and the Trustee shall
have executed this Amendment, (ii) each Non-Conduit Purchaser and each Funding
Agent shall have received a copy of a letter, in form and substance satisfactory

11
Americas 90881126
 
 




--------------------------------------------------------------------------------




to such Non-Conduit Purchaser or Funding Agent, from DBRS stating that the
long-term rating of at least “A” has been assigned by DBRS to the Series 2010-6
Notes, (iii) each Non-Conduit Purchaser and each Funding Agent shall have
received a copy of a letter, in form and substance satisfactory to such
Non-Conduit Purchaser and Funding Agent, from DBRS, and ABRCF and the Trustee
shall have received a copy of a letter from Moody’s, in each case stating that
this Amendment to the Series 2010-6 Supplement will not result in a reduction or
withdrawal of the rating (in effect immediately before the effectiveness of this
Amendment) of any outstanding Series of Notes with respect to which it is a
Rating Agency, (iv) each Funding Agent shall have received a letter, in form and
substance satisfactory to such Funding Agent, from each of Moody’s, Standard &
Poor’s and/or Fitch, as applicable, confirming the commercial paper rating of
the related CP Conduit Purchaser after the effectiveness of this Amendment, (v)
all certificates and opinions of counsel required under the Base Indenture or by
the Series 2010-6 Noteholders shall have been delivered to the Trustee and the
Series 2010-6 Noteholders, as applicable, (vi) ABRCF shall have issued and
directed the Trustee to authenticate, and the Trustee shall have authenticated,
a Series 2010-6 Note in the name of each Non-Conduit Purchaser and each Funding
Agent with respect to each Purchaser Group in an amount equal to the Maximum
Purchaser Group Invested Amount with respect to such Purchaser Group (after
giving effect to the effectiveness of this Amendment), and shall have delivered
such Series 2010-6 Note to such Non-Conduit Purchaser or Funding Agent, as
applicable, (vii) the Purchaser Group Supplement between The Royal Bank of
Scotland plc and the Purchaser Group of which Royal Bank of Canada is a member
shall have been executed and delivered and all transactions contemplated thereby
shall have been consummated, (viii) the Series 2015-3 Supplement shall have been
executed and delivered by the parties thereto and all conditions precedent to
the effectiveness thereof shall have been satisfied or waived, (ix) each
Purchaser Group shall have been paid all amounts due to it pursuant to Section
15 hereof and (x) the Administrative Agent and each Purchaser Group shall have
received payment of any fees payable to it in connection with this Amendment.
13.Pursuant to Section 2.6(c) of the Series 2010-6 Supplement, ABRCF hereby
reduces the Series 2010-6 Maximum Invested Amount to an amount equal to the
aggregate of the Maximum Purchaser Group Invested Amounts set forth on Schedule
I as amended and restated pursuant to this Amendment; provided that such
decrease shall be made on a non-pro rata basis as reflected on Schedule I as
amended and restated pursuant to this Amendment, and each Purchaser Group whose
Maximum Purchaser Group Invested Amount is decreased to $0 shall be deemed to
have assigned its Commitment pursuant to Section 15 hereof and shall no longer
be a party to the Series 2010-6 Supplement. Each Purchaser Group by its
execution of this Amendment hereby consents to the transactions effected by this
Section 13.
14.Each Purchaser Group, by its execution of this Amendment, hereby acknowledges
and consents to an increase on the 2015 Extension Amendment Effective Date of
its Maximum Purchaser Group Invested Amount pursuant to Section 2.6(a) of the
Series 2010-6 Supplement to the extent that such Maximum Purchaser Group
Invested Amount is increased in accordance with the amendment and restatement of
Schedule I pursuant to this Amendment.
15.On the 2015 Extension Amendment Effective Date, each Non-Conduit Purchaser
and each CP Conduit Purchaser and the Funding Agent and the APA Banks with
respect

12
Americas 90881126
 
 




--------------------------------------------------------------------------------




to such CP Conduit Purchaser shall be deemed hereby to make or accept, as
applicable, an assignment and assumption of a portion of the Series 2010-6
Invested Amount, as directed by the Administrative Agent, with the result being
that after giving effect thereto, the Purchaser Group Invested Amount with
respect to each such Purchaser Group shall equal the product of (x) Series
2010-6 Invested Amount on the 2015 Extension Amendment Effective Date and (y)
the Commitment Percentage of such Purchaser Group on the 2015 Extension
Amendment Effective Date after giving effect to the effectiveness of this
Amendment and the changes in the Maximum Purchaser Group Invested Amounts made
hereby and in furtherance hereof. No Purchaser Group shall be required to make
any assignment of any portion of its Purchaser Group Invested Amount unless such
assigning Purchaser Group shall receive in cash an amount equal to the reduction
in its Purchaser Group Invested Amount.
16.From and after the 2015 Extension Amendment Effective Date, all references to
the Series 2010-6 Supplement shall be deemed to be references to the Series
2010-6 Supplement as amended hereby.
17.This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.
18.THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.



13
Americas 90881126
 
 




--------------------------------------------------------------------------------

Schedule A to Second Amendment

SCHEDULE I TO SECOND AMENDED AND RESTATED SERIES 2010-6 SUPPLEMENT
CP Conduit Purchaser Groups
 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased 
Percentage
1.    
Liberty Street Funding LLC
The Bank of Nova Scotia
The Bank of Nova Scotia
100%
$200,000,000
Pooled Funding Conduit Purchaser
11.11%
2.    
Chariot Funding LLC
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
100%
$325,000,000
LIBOR Funding Conduit Purchaser
18.06%
3.    
Atlantic Asset Securitization LLC
Credit Agricole Corporate and Investment Bank
Credit Agricole Corporate and Investment Bank
100%
$225,000,000
Pooled Funding Conduit Purchaser
12.50%
4.    
Charta, LLC
Citibank, N.A.
Citibank, N.A.
100%
$0
n/a
0%
5.    
Versailles Assets LLC
Versailles Assets LLC
Natixis, New York Branch
100%
$100,000,000
Pooled Funding Conduit Purchaser
5.56%
6.    
Victory Receivables Corporation
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
100%
$150,000,000
Pooled Funding Conduit Purchaser
8.33%




Americas 90881126
 
 




--------------------------------------------------------------------------------




 
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Conduit Type
Purchased 
Percentage
7.    
Fairway Finance Company, LLC
Bank of Montreal
BMO Capital Markets Corp.
100%
$125,000,000
Pooled Funding Conduit Purchaser
6.94%
8.    
Gresham Receivables (No. 28) Limited
Gresham Receivables (No. 28) Limited
Lloyds Bank plc
100%
$100,000,000
Pooled Funding Conduit Purchaser
5.56%
9.    
Thunder Bay Funding, LLC
Royal Bank of Canada
Royal Bank of Canada
100%
$200,000,000
Pooled Funding Conduit Purchaser
11.11%




Americas 90881126
 
 




--------------------------------------------------------------------------------




Non-Conduit Purchasers


 
Non-Conduit Purchaser
Maximum Purchaser Group Invested Amount
Purchased Percentage
1.    
Bank of America, National Association
$225,000,000
12.50%
2.    
Deutsche Bank AG, New York Branch
$0
0%
3.    
Royal Bank of Canada
$0
0%
4.    
The Royal Bank of Scotland plc
$0
0%
5.    
Barclays Bank PLC
$0
0%
6.    
SunTrust Bank
$150,000,000
8.33%






Americas 90881126
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer
By: /s/ Rochelle Tarlowe    
Name: Rochelle Tarlowe
Title: Senior Vice President and Treasurer



    



Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------






THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2010-6
Agent
By: /s/ David H. Hill
 
 
 
Name: David H. Hill
Title: Vice President


Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




    

JPMORGAN CHASE BANK, N.A., as Administrative Agent
By: /s/ Adam Klimek         

Name: Adam Klimek
Title: Executive Director



                          

Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




AGREED, ACKNOWLEDGED AND CONSENTED:


LIBERTY STREET FUNDING LLC, as a CP Conduit Purchaser under the Series 2010-6
Supplement
By: /s/ Jill A Russo         

Name: Jill A. Russo
Title: Vice President





THE BANK OF NOVA SCOTIA, as a Funding Agent and an APA Bank under the Series
2010-6 Supplement
By: /s/ Norman Last         

Name: Norman Last
Title: Managing Director


Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




CHARTA, LLC (as successor to Charta Corporation), as a CP Conduit Purchaser
under the Series 2010-6 Supplement
By: Citibank, N.A., as Attorney-in-fact
By: /s/ Steffen Lunde         

Name: Steffen Lunde
Title: Vice President





CITIBANK, N.A., as APA Bank under the Series 2010-6 Supplement
By: /s/ Steffen Lunde         

Name: Steffen Lunde
Title: Vice President





CITIBANK, N.A., as a Funding Agent under the Series 2010-6 Supplement
By: /s/ Steffen Lunde         

Name: Steffen Lunde
Title: Vice President





 



Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




CHARIOT FUNDING LLC, as a CP Conduit Purchaser under the Series 2010-6
Supplement
 
 
 
By: JPMorgan Chase Bank, its Attorney-in-fact
 
 
By: /s/ Adam Klimek         

 
 
 
Name: Adam Klimek
 
 
 
Title: Executive Director
 
 
 

JPMORGAN CHASE BANK, N.A., as a Funding Agent under the Series 2010-6 Supplement
 
 
 
By: JPMorgan Chase Bank, its Attorney-in-fact
 
 
By: /s/ Adam Klimek         

 
 
 
Name: Adam Klimek
 
 
 
Title: Executive Director
 
 
 

JPMORGAN CHASE BANK, N.A., as an APA Bank under the Series 2010-6 Supplement
 
 
 
By: JPMorgan Chase Bank, its Attorney-in-fact
 
 
By: /s/ Adam Klimek         

 
 
 
Name: Adam Klimek
 
 
 
Title: Executive Director
 
 
 


Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH, as a Non-Conduit Purchaser under the Series
2010-6 Supplement 

 
By: /s/ Joseph McElroy         

Name: Joseph McElroy
Title: Director
 
 
 
By: /s/ Katherine Bologna         

Name: Katherine Bologna
Title: Director
 
 
 
 
 
 




Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC, as a CP Conduit Purchaser under the Series
2010-6 Supplement 

By: /s/ Konstantina Kourmpetis         

Name: Konstantina Kourmpetis
Title: Managing Director
By: /s/ Sam Pilcer         

Name: Sam Pilcer
Title: Managing Director
 
 
 
 
 
 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Funding Agent and an APA
Bank under the Series 2010-6 Supplement 



By: /s/ Konstantina Kourmpetis         

Name: Konstantina Kourmpetis
Title: Managing Director
By: /s/ Sam Pilcer         

Name: Sam Pilcer
Title: Managing Director
 
 
 
 
 
 






Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------






THE ROYAL BANK OF SCOTLAND PLC,
as a Non-Conduit Purchaser under the Series
2010-6 Supplement


by: RBS Securities Inc., as agent
 
By: /s/ Jeffrey J. Orr         

Name: Jeffrey J. Orr
Title: Managing Director
 
 
 

 

Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




BANK OF AMERICA, NATIONAL ASSOCIATION, as a Non-Conduit Purchaser under the
Series 2010-6 Supplement 


By: /s/ Nina Austin         

Name: Nina Austin
Title: Vice President
 
 
 
 






Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Non-Conduit Purchaser under the Series 2010-6
Supplement 


By: /s/ Thomas C. Dean    Name: Thomas C. Dean     

Name: Thomas C. Dean
Title: Authorized Signatory
 
By: /s/ Austin J. Meier    Name: Austin J. Meier     

Name: Austin J. Meier
Title: Authorized Signatory

THUNDER BAY FUNDING, LLC, as CP Conduit Purchaser under the Series 2010-6
Supplement 


By: Royal Bank of Canada, as Attorney-in-fact
By: /s/ Thomas C. Dean    Name: Thomas C. Dean     

Name: Thomas C. Dean
Title: Authorized Signatory
 

ROYAL BANK OF CANADA, as a Funding Agent and an APA Bank under the Series 2010-6
Supplement




By: /s/ Thomas C. Dean    Name: Thomas C. Dean     

Name: Thomas C. Dean
Title: Authorized Signatory
 
By: /s/ Austin J. Meier    Name: Austin J. Meier     

Name: Austin J. Meier
Title: Authorized Signatory












Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Non-Conduit Purchaser under the Series 2010-6 Supplement


By: /s/ John McCarthy    Name: John McCarthy     

Name: John McCarthy
Title: Director








Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




    
VERSAILLES ASSETS LLC, as a CP Conduit Purchaser and an APA Bank under the
Series 2010-6 Supplement  



by: Global Securitization Services, LLC, its Manager    
By: /s/ Bernard J. Angelo         

Name: Bernard J. Angelo
Title: Senior Vice President



NATIXIS, NEW YORK BRANCH, as a Funding Agent under the Series 2010-6 Supplement


By: /s/ Terrence Gregersen         

Name: Terrence Gregersen
Title: Executive Director
By: /s/ David S. Bondy         

Name: David S. Bondy
Title: Managing Director








Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




VICTORY RECEIVABLES CORPORATION, as CP Conduit Purchaser under the 2010-6
Supplement




By: /s/ David V. DeAngelis         

Name: David V. DeAngelis
Title: Vice President

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Funding Agent under the 
Series 2010-6 Supplement 







By: /s/ Devang Sodha         

Name: Devang Sodha
Title: Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an APA Bank under the  
Series 2010-6 Supplement 

 







By: /s/ George Stoecklein         

Name: George Stoecklein
Title: Director















  





Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




SUNTRUST BANK as a Non-Conduit Purchaser under the Series 2010-6 Supplement 



 







By: /s/ David Hufnagel         

Name: David Hufnagel
Title: Vice President








Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------




    
BANK OF MONTREAL, as an APA Bank under the Series 2010-6 Supplement  



 







By: /s/ Christopher L. Clark         

Name: Christopher L. Clark
Title: Vice President

FAIRWAY FINANCE COMPANY, LLC, as a CP Conduit Purchaser under the Series 2010-6
Supplement
By: /s/ Irina Khaimova         

Name: Irina Khaimova
Title: Vice President



BMO CAPITAL MARKETS CORP., as Funding Agent under the Series 2010-6 Supplement
By: /s/ John Pappano         

Name: John Pappano
Title: Managing Director











 








Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------






GRESHAM RECEIVABLES (NO. 28) LIMITED, as an APA Bank under the Series 2010-6
Supplement
By: /s/ Shane Hollywood         

Name: Shane Hollywood
Title: Director





GRESHAM RECEIVABLES (NO. 28) LIMITED, as a CP Conduit Purchaser under the Series
2010-6 Supplement


By: /s/ Shane Hollywood         

Name: Shane Hollywood
Title: Director





LLOYDS BANK PLC, as Funding Agent under the Series 2010-6 Supplement
By: /s/ Thomas Spary         

Name: Thomas Spary
Title: Director










Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 




--------------------------------------------------------------------------------








AVIS BUDGET CAR RENTAL, LLC,
as Administrator
By: /s/ Rochelle Tarlowe         

Name: Rochelle Tarlowe
Title: Senior Vice President and Treasurer








Signature Page to Second Amendment to the Second A&R Series 2010-6 Supplement
Americas 90881126
 
 


